DETAILED ACTION
Response to Amendment
Applicant’s amendment to the drawings has overcome each and every specification and drawing objection previously set forth in non-final office action dated 08/03/2022. Therefore, the objection has been withdrawn.
Applicant’s amendment to Claims 1, 7-9 and 17-18 has overcome each and every claim objection previously set forth in non-final office action dated 08/03/2022. Therefore, the objection has been withdrawn.
The Applicant originally submitted Claims 1-20 in the application. In the present response, the Applicant amended Claims 1, 7-9 and 17-18. Accordingly, Claims 1-20 are currently pending in the application.
Response to Arguments
Applicant’s Arguments/Remarks filled 10/26/2022, with respect to rejection of Claim 1 and 11 under 35 U.S.C. § 103 have been fully considered, however not persuasive. 
The Applicant argues that, the cited US 2017/0374770 to Wang does not discloses the limitations of Claims 1 and 11 drawn to “the base member is configured to be attachable to the front side of the bracket”.
In support of this argument, the Applicant reasons that, the base member 132 of the Wang disclosure does not does not attach to bracket 120, rather, is merely held into place by force by the bracket 120, the bracket 120 of Wang attaches to the BLS cover 104 and not to the heat sink 116.
The Examiner respectfully disagrees.
Lexicon, defines the verb “to attach”, as to fasten or affix; join; connect.
Wang [0027] states that, “in use, the bracket presses down on the heat sink and TIM”, establishing the fact that, inner surface of ribs forming slots 140 be in contact and attached to front surface of heat sink 116, otherwise, the bracket 120 could not exert any pressing force down onto the heat sink 116 or TIM 112, as is required. 
Furthermore, The limitation, “the base member is configured to be attachable to a front side of the bracket” is functional language. The Claim does not require that, the base member be attached to a front side of bracket, but rather “configured” to be attached to a front side of the bracket. Certainly, one of an ordinary skill in the art could glue, or otherwise attach the base member to a front side of the bracket.  
Accordingly, the Examiner submits that, following MPEP 2111 guideline, in a broadest reasonable interpretation, in light of the specification, Wang fairly teaches or suggest above-mentioned limitations of Claims 1 and 11. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4, 6 are rejected under 35 U.S.C. § 103 as being unpatentable over Wang (US 2017/0374770) in view of Bala et al (US 2020/0174534).
	Regarding Claim 1, Wang (In Fig 1) discloses the assembly (100) comprising: 
a bracket (120), the bracket (120) including one or more openings (140) extending from a front side to a back side of the vertically oriented bracket (120), (Fig 1); and 
a plurality of heat sink fins (136) attached to a base member (132), and 
wherein the base member (132) is configured to be attachable to the front side of the bracket (120) and the plurality of heat sink fins (136) extend through the one or more openings (140) to the back side of the bracket (120), (¶ 34, II. 1-3), (Fig 1).
	However Wang does not disclose wherein an assembly configured to dissipate heat in a gateway.
	Instead Bala (In Fig 1) teaches wherein an assembly (100) configured to dissipate heat in a gateway (gateway, ¶ 23, II. 1-4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Wang with Bala with an assembly configured to dissipate heat in a gateway to benefit from enhancing the performance of the gateway by maintain the temperature of the gateway package within optimal operating range by removing thermal energy from the gateway package (Bala, ¶ 1, II. 1-8).
Examiner Note; It should be noted that a horizontal or a vertical direction without a frame of reference does not define the direction as the prior art device could be turned on its side to cover the Claim language.
Regarding Claim 4, Wang in view of Bala discloses the limitations of Claim 1, however Wang (In Fig 1) further discloses wherein the base member (132) with the plurality of heat sink fins (136) is arranged horizontally on the bracket (120), (Fig 1), the bracket (120) being a vertically oriented bracket (120), and the plurality of heat sink fins (136) being oriented vertically (Fig 1).
Regarding Claim 6, Wang in view of Bala discloses the limitations of Claim 1, however Wang (In Fig 1) further discloses wherein the plurality of heat sink fins (136) are made of aluminum (¶ 33, II. 4-6), an aluminum alloy, copper, and/or a copper alloy.
Claims 2-3 are rejected under 35 U.S.C. § 103 as being unpatentable over Wang in view of Bala and further in view of Chu (US 2011/0255247).
Regarding Claim 2, Wang in view of Bala discloses the limitations of Claim 1, however Wang as modified does not disclose wherein the plurality of heat sink fins are arranged on the base member in two or more sets of heat sink fins.
Instead Chu (In Fig 1) teaches wherein the plurality of heat sink fins (22) are arranged on the base member (21) in two or more sets of heat sink fins (sets of 22), (¶ 13, II. 1-4), (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Wang with Bala and further with Chu with plurality of heat sink fins being arranged on the base member in two or more sets of heat sink fins to benefit from providing slots within the heat sink to accommodate a shielding frame to shield electronic components from external EMI, which otherwise may effective performance of the electronic components by disruption, obstruction, or degradation by EMI (Chu, ¶ 4, II. 12-15).
Regarding Claim 3, Wang in view of Bala and further in view of Chu discloses the limitations of Claim 2, however Wang as modified does not disclose wherein each of the two or more sets of heat sink fins including two or more fins.
Instead Chu (In Fig 1) further teaches wherein each of the two or more sets of heat sink fins (sets of 22) including two or more fins (22), (¶ 13, II. 1-4), (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Wang with Bala and further with Chu with each of the two or more sets of heat sink fins including two or more fins to benefit effectively dissipating heat generated by the electronic component (Chu, ¶ 18, II. 1-5).
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Wang in view of Bala and further in view of Carpenter el al (US 2015/0282388).
Regarding Claim 5, Wang in view of Bala discloses the limitations of Claim 1, however Wang as modified does not disclose wherein the bracket is a sheet metal bracket.
Instead Carpenter (In Fig 2) teaches wherein the bracket (116) is a sheet metal bracket (¶ 11, II. 2-5), (Fig 2).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Wang with Bala and further with Carpenter with the bracket being a sheet metal bracket to benefit from an effective low cost heat management system in electronic devices (Carpenter, ¶ 7, II. 1-2).
Claims 7-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Wang in view of Bala and further in view of Yoshihara el al (US 2012/0227952).
Regarding Claim 7, Wang in view of Bala discloses the limitations of Claim 1, however Wang as modified does not disclose wherein the assembly further comprising: a pair of opposing angled tabs, the pair of opposing angled tabs configured to be placed on the back side of the bracket between adjacent sets of fins.
Instead Yoshihara (In Figs 1-2 and 7) teaches wherein the assembly (semiconductor device, ¶ 33, II. 1-3) further comprising: a pair of opposing angled tabs (3), (Fig 2), the pair of opposing angled tabs (3) configured to be placed on the back side of the bracket  (1) between adjacent sets of fins (4), (Fig 2).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Wang with Bala and further with Yoshihara with a pair of opposing angled tabs placed on the back side of the bracket between adjacent sets of fins to benefit from pushing against side surfaces of radiation fins, swaging the radiation fins and thereby fixing the radiation fins between the side surface of fin groove and the top of the projection (Yoshihara, ¶ 39, II. 13-18).
Regarding Claim 8, Wang in view of Bala and further in view of Yoshihara discloses the limitations of Claim 7, however Wang as modified does not disclose wherein each of the pair of opposing angled tabs are configured to engage a notch extending outward from a fin of the plurality of heat sink fins and configured to secure the plurality of heat sink fins to the back side of the bracket.
Instead Yoshihara (In Figs 1-2 and 7) further teaches wherein each of the pair of opposing angled tabs (3) are configured to engage a notch (13), (Fig 7b) extending outward from a fin (4) of the plurality of heat sink fins (4) and configured to secure the plurality of heat sink fins (4) to the back side of the bracket (1), (Figs 1-2 and 7).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Wang with Bala and further with Yoshihara with each pair of opposing angled tabs engaging a notch extending outward from a fin of the plurality of heat sink fins and securing the plurality of heat sink fins to the back side of the bracket to benefit from pushing against side surfaces of radiation fins, swaging the radiation fins and thereby fixing the radiation fins between the side surface of fin groove and the top of the projection (Yoshihara, ¶ 39, II. 13-18).
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Wang in view of Bala and further in view of Schorner et al (US 2020/0413564).
Regarding Claim 2, Wang in view of Bala discloses the limitations of Claim 1, however Wang as modified does not disclose wherein the assembly further comprising: one or more heat sink domes on the front side of the bracket.
Instead Schorner (In Fig 4) teaches wherein the assembly (electrical appliance, ¶ 29, II. 1-4) further comprising: one or more heat sink domes (41/42) on the front side of the bracket (8), (¶ 57, II. 1-6), (Fig 4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Wang with Bala and further with Schorner with one or more heat sink domes on the front side of the bracket to benefit from being able to retain the circuit board on the heat sink (Schorner, ¶ 18, II. 21-23).
Allowable Subject Matter
Claims 11-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to Claims 11-20, the allowability resides in the overall structure of the device as recited in independent Claim 11, and at least in part because Claim 11 recites, “a plurality of heat sink fins attached to a base member, and wherein the base member is configured to be attachable to the front side of the bracket and the plurality of heat sink fins extend through the one or more openings to the back side of the bracket, the front side of the bracket being on a side of the vertically oriented Wi-Fi printed circuit board and the back side being on a side of the vertically oriented main printed circuit board”. 
The aforementioned limitations in combination with all remaining limitations of Claim 11 are believed to render said Claim 11 and all Claims dependent therefrom (Claims 12-20) patentable over the art of record.
Claim 9 is objected to as being dependent upon a rejected base Claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base Claim and any intervening Claims.
With respect to Claim 9, the allowability resides in the overall structure of the device as recited in dependent Claim 9, and at least in part because Claim 9 recites, “the plurality of heat sink fins being attached to two or more 14Attorney Docket No. 0036278-001055 base members, and wherein each of the two or more base members with the plurality of heat sink fins is arranged horizontally on the bracket on a side of the vertically oriented Wi-Fi printed circuit board and the plurality of fins extending into a gap between the vertically oriented bracket and the vertically oriented main printed circuit board”. 
The aforementioned limitations in combination with all remaining limitations of Claim 9 are believed to render said Claim 9 patentable over the art of record.
The closest art of record is believed to be that of Wang (US 2017/0374770 – hereafter “Wang”).
While Wang Fig 1 teaches many of the limitations of Claims 1, 9 and 11, as per rejection of Claim 1 above, neither Wang, nor any other art of record, either alone or in combination, teach or suggest above-mentioned limitations of Claims 11 and 9.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835                                                                                                                                                                                                        
/ZACHARY PAPE/Primary Examiner, Art Unit 2835